SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1254
CAF 13-01170
PRESENT: CENTRA, J.P., FAHEY, CARNI, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF ZOE L. AND MAKELA L.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;
                                                  MEMORANDUM AND ORDER
MELISSA L. AND MATTHEW E.,
RESPONDENTS-APPELLANTS.
(APPEAL NO. 2.)


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT MELISSA L.

R. THOMAS BURGASSER, PLLC, NORTH TONAWANDA (R. THOMAS BURGASSER OF
COUNSEL), FOR RESPONDENT-APPELLANT MATTHEW E.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILDREN, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL).


     Appeals from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered June 25, 2013 in proceedings pursuant to
Family Court Act article 10. The order denied respondents’ requests
for a suspended judgment.

     It is hereby ORDERED that said appeal by respondent Matthew E. is
unanimously dismissed and the order is affirmed without costs.

     Same Memorandum as in Matter of Zoe L. ([appeal No. 1] ___ AD3d
___ [Nov. 21, 2014]).




Entered:    November 21, 2014                   Frances E. Cafarell
                                                Clerk of the Court